Judgment unanimously affirmed, with costs to the plaintiff payable out of the estate. The direction in the 19th clause of the will, to sell and convert the residue of the estate into cash and to divide the proceeds, was mandatory and worked an equitable conversion. No time having been fixed in the will for the conversion of the property into cash, such sale must be made within a reasonable time. What is a reasonable time depends upon the circumstances of each particular case. (Matter of Weston, 91 N. Y. 502; Walbridge v. Brooklyn Trust Co., 143 App. Div. 502.) The court - below has determined as a fact that a reasonable time to make such sale would be reached on January 1,1923, the testatrix having died in October, 1918. Upon the facts disclosed in the record, we see no reason for interfering with the judgment. Present — Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.